Opinion by
Mr. Justice Gordon:
The case before us involves nothing of material consequence, and might well be affirmed, with little or no discussion. It is admitted that the defendants have no title whatever to the land described in the writ. If it belongs not to the plaintiff, then it does belong to the commonwealth of Pennsylvania; and although it may belong to the latter, yet it is not now and never was open to settlement, warrant, or patent; nor is it property over which the land office has ever had jurisdiction.
The defendants rest their defense solely on the ground of possession, a ground sufficiently substantial if it be found that the plaintiff has not a superior right. It is conceded that the Pennsylvania & New York Canal & Bailroad Company, through the Sunbury & Erie Railroad Company, and the North Branch Canal Company, was and is the vendee of the commonwealth as *251to all the property belonging or appurtenant to the North Branch canal; but it is alleged that the land in suit was not so appurtenant, and this because it was not necessary for the use of that improvement; hence, although the grant to the company above named was, “of the upper North Branch canal, with all the property therfeto belonging, or in any wise appertaining,” it did not convey the land in controversy. That is, as the defendants contend, although this whole tract of 72 acres was bought by the canal commissioners for the use of the canal, and on part of which the canal was actually located, they have nevertheless the right to define what was necessary for that purpose; to run off what they may think was really appurtenant to the state works, and settle upon and occupy the balance.
.The mere statement of this claim, involving, as it does, an assumption so unwarranted, ought of itself to settle this controversy ; for the question naturally presents itself, Who gave these men the authority to say what should or should not be canal property, or to limit the power of the state officers ? If the commonwealth treated this as canal property and as such conveyed it to her grantees, we cannot understand by what warrant private citizens undertake to sit in, judgment on and annul her acts and the resolutions of her officers. But, passing this feature of the case, let us see how, in fact and in law, this matter stands. By the act of the 25th of February, 1826, P. L. 55, the canal commissioners were authorized “to agree with the owner or owners •of any land through which the said canal is intended to pass for the purchase and occupation thereof, on behalf of the state.”
Here was the grant of a power certainly of sufficient breadth and generality; their purchases were to be confined to lands through which the canal was intended to pass, but there was no limitation either as to amount or quality; that was left to their sole discretion. They might be extravagant to the last degree; they might buy 100 acres where but ten were necessary, but there was no power which could call them to account, or reverse their judgment, except that by which they -were created, — the general .assembly of the commonwealth.
Again, if they did so purchase, under the provisions of the said act, whether economically or extravagantly, the land so purchased was canal land — appurtenant to the canal, for they had no power to purchase for any other purpose. The land office had nothing to do with it, nor was any department of the gov*252ernment authorized to sell or otherwise dispose of it. HencC, but for § 16 of the act of the 9th of April, 1827 (P. L. 201), lands so purchased must have remained canal property as long as the state retained its improvements.
In such case, however, that is, had neither that act nor one similar to it been passed, it is very clear that all the property purchased by the commissioners under the acts of 1826 and 1827 would have to be regarded as belonging to the public works; and in case of the sale of those works and their appurtenances, all such property must pass and be held by the commonwealth’s vendee. But the latter act put no compulsion on the commissioners ; authority was thereby given to them “to sell the remainder not occupied by the canal, and to convey to the purchasers respectively the estate and title thus acquiredbut whether they should make such sale or not was left entirely to their own discretion.
We have, then, in this department of the commonwealth (called the “Board of Canal Commissioners,” which said board represented the public works and nothing else), the power to purchase lands for the use of the state canals and for no other purpose; the power also to sell them, should it seem to that board necessary; so, from this, it would seem to follow as a corollary that the judgment of this board must be final, since there was no tribunal in the state having power to revise that judgment
If, then, it purchased the land in controversy for the use of the canal, and never declared any part thereof unnecessary for such use by putting the surplus on the market for sale, by what authority may either a lower court or this court revise and correct the act and judgment, or discretion, of this governmental department, in which was vested all right, title and power in and over the canal lands ?
It may be that the canal commissioners acted improvidently in buying the whole of John Spalding’s farm for canal purposes when but part of it was necessary for such purposes, or in not running off and selling the surplus, but when we have made this admission, what then? Who can revise and annul their deliberate act ? They certainly did need part of it for the use mentioned ; and in their resolution of September 25, 1838, they declared that the erection of dam No. 1 so impaired the land of Spalding as to render it unfit for farming purposes; and as the erection of the said dam would create a good water power on said *253land, therefore they directed the superintendent of the T'ioga line to pay to Spalding the sum of $4,000 for the fee of the whole tract. Thus was the land in controversy bought expressly for the use of the canal by the properly constituted authorities of the state, and it is not within our province to say that they did not act providently.
Did the state still own the canals, the idea that the defendants could squat upon the lands connected with them, and set at defiance the power of the commissioners, on the plea that they were not necessary for the purposes for which they were bought, would be too absurd to talk about But the plaintiff is the vendee of the state, and by its deed it took that over which the canal commissioners had control for the state; and it now represents both the state and the canal board, so that if the defendants could not claim as against the canal board, prior to the time of the sale, neither can they now claim as against the Pennsylvania & New York Canal & Railroad Company.
The judgment of the court below is affirmed.
Mr. Chief Justice Merour and Mr. Justice Stereett dissent.